DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The specification filed on 4/24/2020, in the ¶0001, “which is a non-provisional of U.S. Application Serial No. 62/273,962, entitled "U.S. Application Serial No. 15/394,725, entitled "SYSTEMS AND METHODS FOR INTERMITTENT INFUSION," filed on December 29, 2016,” should read as “which is a non-provisional of U.S. Application Serial No. 62/273,962, entitled "U.S. Application Serial No. 15/394,725, entitled "SYSTEMS AND METHODS FOR INTERMITTENT INFUSION," filed on December 29, 2016, Now U. S. Patent No. 10,632,299B2 , issued on Apr. 28, 2020, ” .   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasko (US/ 20160243346A1) in view of Anderson et al. (US. 20140124087A1)(“ Anderson”).
Re Claim 1, Vasko discloses a disposable intravenous (IV) set (Fig. 1a-9), comprising: a main housing  (330, 325, Fig. 2) having an upper portion (330 which connected to 317) and a lower portion (portion connected to 320), the upper portion configured to connect to a fluid tubing  (317, 115a, ¶0021) providing a fluid from a fluid container (105, ¶0020), the lower portion configured to connect to a patient interface device (115b and/ or needle, Fig. 1b); a y-port housing formed with the main housing (325) and comprising a lower end (close to right of 810) and an upper end (close to opening for the syringe, Fig. 8) extending, from the lower end and from a location between the upper portion and the lower portion of the main housing, to a syringe port located in the upper end of the y-port housing (Fig. 8); and a sliding valve member  (810, Figs. 8-9) within the y-port housing ( Fig. 8-9, abstract, ¶0036) and configured to slide from a first position (no syringe attached, ¶0336, second state), at which the sliding valve member is positioned within the main housing to form a first fluid pathway between the upper portion and the lower portion of the main housing (¶0036), to a second position (first state as the syringe is attached, ¶0037), at which the first fluid pathway is blocked and the sliding valve member is positioned within the main housing to form a second fluid pathway between the upper portion of the main housing and the syringe port (¶0037), but it fails specifically disclose a first opening through the sliding member and the first fluid pathway is  through the first opening and a second opening through the sliding valve member to form a second pathway. 
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a sliding valve member (52, Fig. 2a, Fig. 2b) capable to: allow fluid to flow along a first fluid pathway through a first opening (130) in a first portion (Fig. 2a) to the patient interface (64) when the syringe port is free of a syringe (Fig. 2d, syringe 78 is not pushing the sliding valve member); and prevent fluid from flowing along the first fluid pathway when a syringe is attached at the syringe port (Fig. 2c, the syringe 78 pushes the side of the valve 102 against the spring 140, to displace 130 with pump 12 exit line 20) which allow a second fluid flow through a second opening (120, 60, Fig. 2b-2c) from the syringe (78) to pump (12) as the syringe is attached and pushes the sliding member (Fig. 2b-2c).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko so that a first opening through the sliding member and the first fluid pathway is  through the first opening and a second opening through the sliding valve member to form a second pathway as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
Re Claim 2, Vasko fails to disclose wherein the second fluid pathway comprises a first portion that extends from the syringe port toward the main housing along a longitudinal axis of the y-port housing , and a second portion fluidly coupled to the first portion and that curves away from the first portion and away from the longitudinal axis of the y-port housing to fluidly couple to the upper portion of the main housing and form the second fluid pathway when the sliding valve member is in the second position.
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a sliding valve member (52, Fig. 2a, Fig. 2b) and wherein the second fluid pathway comprises a first portion that extends from the syringe port toward the main housing along a longitudinal axis of the y-port housing (120 section), and a second portion fluidly coupled to the first portion and that curves (turn from 120 and 60) away from the first portion and away from the longitudinal axis of the y-port housing to fluidly couple to the upper portion of the main housing and form the second fluid pathway when the sliding valve member is in the second position (Fig. 2b-2c).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko so that the second fluid pathway comprises a first portion that extends from the syringe port toward the main housing along a longitudinal axis of the y-port housing , and a second portion fluidly coupled to the first portion and that curves away from the first portion and away from the longitudinal axis of the y-port housing to fluidly couple to the upper portion of the main housing and form the second fluid pathway when the sliding valve member is in the second position as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
  Re Claim 3, Vasko fails to disclose a spring disposed within the lower end of the y-port housing opposite the syringe port and the upper end of the y-port housing, wherein the spring is configured to engage the sliding valve member to cause the sliding valve member to be positioned in the first position when a syringe is not engaged with the syringe port, and to compress when the sliding valve member is moved toward the lower end responsive to a coupling of a syringe with the syringe port, wherein the coupling of the syringe with the syringe port causes the sliding valve member to be compressed against the spring to move the sliding valve member to the second position whereby the second fluid pathway is formed, and a decoupling of the syringe from the syringe port causes the sliding valve member to retract due to extension of the spring to move to the first position whereby the first fluid pathway is formed. 
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a sliding valve member (52, Fig. 2a, Fig. 2b) and wherein a spring (140, ¶0028) disposed within the lower end of the y-port housing (50) opposite the syringe port (Fig. 2b) and the upper end of the y-port housing (72), wherein the spring is configured to engage the sliding valve member to cause the sliding valve member to be positioned in the first position (Fig. 2A-2D, ¶0028) when a syringe is not engaged with the syringe port (Fig. 2a), and to compress when the sliding valve member is moved toward the lower end responsive to a coupling of a syringe with the syringe port (Fig.2b-2c), wherein the coupling of the syringe with the syringe port causes the sliding valve member to be compressed against the spring to move the sliding valve member to the second position whereby the second fluid pathway is formed (Fig. 2b), and a decoupling of the syringe from the syringe port causes the sliding valve member to retract due to extension of the spring to move to the first position whereby the first fluid pathway is formed (Fig. 2d).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko to include a spring so that the set has a spring disposed within the lower end of the y-port housing opposite the syringe port and the upper end of the y-port housing, wherein the spring is configured to engage the sliding valve member to cause the sliding valve member to be positioned in the first position when a syringe is not engaged with the syringe port, and to compress when the sliding valve member is moved toward the lower end responsive to a coupling of a syringe with the syringe port, wherein the coupling of the syringe with the syringe port causes the sliding valve member to be compressed against the spring to move the sliding valve member to the second position whereby the second fluid pathway is formed, and a decoupling of the syringe from the syringe port causes the sliding valve member to retract due to extension of the spring to move to the first position whereby the first fluid pathway is formed as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
 Re Claim 4, the modified Vasko discloses wherein the sliding valve member moves along the longitudinal axis of the y-port housing ( syringe port axis, Fig. 3), and the longitudinal axis of the y-port housing is offset at an angle with respect to the main housing (330, Fig. 8).  
Re Claim 5, Vasko fails to disclose one or more seals positioned between an outer surface of the sliding valve member and an interior surface of the y-port housing, and configured to block fluid flow from the upper portion of the main housing to the lower portion of the main housing when the sliding valve member is in the second position. 
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a sliding valve member (52, Fig. 2a, Fig. 2b) and wherein a spring (140, ¶0028) disposed within the lower end of the y-port housing (50) opposite the syringe port (Fig. 2b) and the upper end of the y-port housing (72), wherein one or more seals  (104) positioned between an outer surface of the sliding valve member and an interior surface of the y-port housing, and configured to block fluid flow from the upper portion of the main housing to the lower portion of the main housing when the sliding valve member is in the second position (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko to include one or more seals so that the set has one or more seals positioned between an outer surface of the sliding valve member and an interior surface of the y-port housing, and configured to block fluid flow from the upper portion of the main housing to the lower portion of the main housing when the sliding valve member is in the second position as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
 Re Claim 6, Vasko fails to disclose wherein the one or more seals are arranged around the sliding valve member so that, based on the angle, when the sliding valve member is in the second position, the one or more seals prevents fluid flow between the lower portion of the main housing and the upper portion of the main housing, and prevents fluid flow between the lower portion of the main housing and the upper end of the y-port housing. 
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a sliding valve member (52, Fig. 2a, Fig. 2b) and wherein a spring (140, ¶0028) disposed within the lower end of the y-port housing (50) opposite the syringe port (Fig. 2b) and the upper end of the y-port housing (72), wherein one or more seals  (104) are arranged around the sliding valve member so that, based on the angle, when the sliding valve member is in the second position, the one or more seals prevents fluid flow between the lower portion of the main housing and the upper portion of the main housing, and prevents fluid flow between the lower portion of the main housing and the upper end of the y-port housing (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko to include one or more seals so that the one or more seals are arranged around the sliding valve member so that, based on the angle, when the sliding valve member is in the second position, the one or more seals prevents fluid flow between the lower portion of the main housing and the upper portion of the main housing, and prevents fluid flow between the lower portion of the main housing and the upper end of the y-port housing as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
 Re Claim 7, the modified Vasko discloses wherein the patient interface device comprises a venous access device (catheter 115b, ¶0020  of Vasko).  
Re Claim 8, Vasko discloses a flow control valve (Fig. 1-8), comprising: a diverter housing  (330, 325, Fig. 2) positioned between an upper portion of a fluid line (330 which connected to 317) and a lower portion of the fluid line, the diverter housing comprising a lower end (end close connected to 320) and an upper end extending away from the lower end and the fluid line to a port located in the upper end (port of the syringe at 325) of the diverter housing (end close to 310); and a diverter member (810, Fig. 8) within the diverter housing and configured to move within the diverter housing from a first position (no syringe attached, ¶0036, second state), at which a first opening through the diverter member is positioned to form a first fluid pathway between the upper portion and the lower portion of the fluid line (¶0036), to a second position (first state as the syringe is attached, ¶0037), at which the first fluid pathway is blocked and a second fluid pathway is formed between the upper portion of the fluid line and the port in the upper end of the diverter housing (¶0037, Fig. 8), but it fails to disclose a first opening through the diverter member for the first fluid flow pathway.  
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a diverter (52, Fig. 2a, Fig. 2b) capable to: allow fluid to flow along a first fluid pathway through a first opening (130) in a first portion (Fig. 2a) to the patient interface (64) when the syringe port is free of a syringe (Fig. 2d, syringe 78 is not pushing the sliding valve member); and prevent fluid from flowing along the first fluid pathway when a syringe is attached at the syringe port (Fig. 2c, the syringe 78 pushes the side of the valve 102 against the spring 140, to displace 130 with pump 12 exit line 20) which allow a second fluid flow through a second opening (120, 60, Fig. 2b-2c) from the syringe (78) to pump (12) as the syringe is attached and pushes the diverter (Fig. 2b-2c).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko so that a first opening through the diverter member for the first fluid flow pathway as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
Re Claim 9, Vasko fails to disclose wherein the second fluid pathway comprises a first portion that extends from the port toward the fluid line along a longitudinal axis of the diverter housing, and a second portion fluidly coupled to the first portion and that curves away from the first portion and away from the longitudinal axis of the diverter housing to fluidly couple to the upper portion of the fluid line and form the second fluid pathway when the diverter member is in the second position. 
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a diverter member (52, Fig. 2a, Fig. 2b) and wherein the second fluid pathway comprises a first portion that extends from the port toward the fluid line along a longitudinal axis of the diverter housing (120 section) and a second portion fluidly coupled to the first portion and that curves (turn from 120 to 60) away from the first portion and away from the longitudinal axis of the diverter housing to fluidly couple to the upper portion of fluid line and form the second fluid pathway when the diverter is in the second position (Fig. 2b-2c).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko so that the second fluid pathway comprises a first portion that extends from the port toward the fluid line along a longitudinal axis of the diverter housing, and a second portion fluidly coupled to the first portion and that curves away from the first portion and away from the longitudinal axis of the diverter housing to fluidly couple to the upper portion of the fluid line and form the second fluid pathway when the diverter member is in the second position as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
 Re Claim 10, Vasko fails to disclose a spring disposed within the lower end of the diverter housing opposite the port and the upper end of the diverter housing, wherein the lower end of the diverter housing extends away from the fluid line and the spring is configured to engage the diverter member to cause the diverter member to be positioned in the first position when a fluid interface is not engaged with the port, and to compress when the diverter member is moved toward the lower end responsive to a coupling of a fluid interface with the port, wherein the coupling of the fluid interface with the port causes the diverter member to be compressed against the spring to move the diverter member to the second position whereby the second fluid pathway is formed, and a decoupling of the fluid interface from the port causes the diverter member to retract due to extension of the spring to move to the first position whereby the first fluid pathway is formed. 
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a diverter member (52, Fig. 2a, Fig. 2b) and wherein a spring (140, ¶0028) disposed within the lower end of the diverter housing (50) opposite the syringe port (Fig. 2b) and the upper end of the diverter housing (72), wherein the lower end of the diverter housing extends away from the fluid line (64) and the spring is configured to engage the diverter member to cause the diverter member to be positioned in the first position (Fig. 2A-2D, ¶0028), when a syringe is not engaged with the syringe port (Fig. 2a), and to compress when the diverter member is moved toward the lower end responsive to a coupling of a fluid interface with the port (syringe and syringe port, Fig.2b-2c), wherein the coupling of the fluid interface (syringe) with the port ( syringe port) causes the diverter member to be compressed against the spring to move the diverter member to the second position whereby the second fluid pathway is formed (Fig. 2b), and a decoupling of the fluid interface from the port causes the sliding valve member to retract due to extension of the spring to move to the first position whereby the first fluid pathway is formed (Fig. 2d).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko to include a spring so that the flow control valve has a spring disposed within the lower end of the diverter housing opposite the port and the upper end of the diverter housing, wherein the lower end of the diverter housing extends away from the fluid line and the spring is configured to engage the diverter member to cause the diverter member to be positioned in the first position when a fluid interface is not engaged with the port, and to compress when the diverter member is moved toward the lower end responsive to a coupling of a fluid interface with the port, wherein the coupling of the fluid interface with the port causes the diverter member to be compressed against the spring to move the diverter member to the second position whereby the second fluid pathway is formed, and a decoupling of the fluid interface from the port causes the diverter member to retract due to extension of the spring to move to the first position whereby the first fluid pathway is formed as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
 Re Claim 11, the modified Vasko discloses wherein the diverter member moves along the longitudinal axis of the diverter housing ( syringe port axis, Fig. 3, Vasko), and the longitudinal axis of the diverter housing is offset at an angle with respect to the fluid line (317, Fig. 3, Vasko).    
Re Claim 12, Vasko fails to disclose a seal positioned between an outer surface of the diverter member and an interior surface of the diverter housing, and configured to block fluid flow from the upper portion of the fluid line to the lower portion of the fluid line when the diverter member is in the second position.  
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a diverter member (52, Fig. 2a, Fig. 2b) and wherein a spring (140, ¶0028) disposed within the lower end of diverter housing (50) opposite the syringe port (Fig. 2b) and the upper end of the diverter housing (72), wherein seal (104) positioned between the diverter and an interior surface of the diverter housing (Fig. 2b), and configured to block fluid flow from the upper portion of the fluid line to the lower portion of the fluid line when the diverter member is in the second position (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko to include seal so that a seal positioned between an outer surface of the diverter member and an interior surface of the diverter housing, and configured to block fluid flow from the upper portion of the fluid line to the lower portion of the fluid line when the diverter member is in the second position as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).

Re Claim 13, Vasko fails to disclose wherein the seal is arranged around the diverter member so that, based on the angle, when the diverter member is in the second position, the seal prevents fluid flow between the lower portion of the fluid line and the upper portion of the fluid line, and prevents fluid flow between the lower portion of the fluid line and the upper end of the diverter housing.  
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a diverter member (52, Fig. 2a, Fig. 2b) and wherein a spring (140, ¶0028) disposed within the lower end of diverter housing (50) opposite the syringe port (Fig. 2b) and the upper end of the diverter housing (72), wherein the seal (104) is arranged around the diverter member so that, based on the angle, when the diverter member is in the second position, the seal prevents fluid flow between the lower portion of the fluid line and the upper portion of the fluid line, and prevents fluid flow between the lower portion of the fluid line and the upper end of the diverter housing (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko to include seal so that the seal is arranged around the diverter member so that, based on the angle, when the diverter member is in the second position, the seal prevents fluid flow between the lower portion of the fluid line and the upper portion of the fluid line, and prevents fluid flow between the lower portion of the fluid line and the upper end of the diverter housing as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).

Re Claim 14, the modified Vasko discloses wherein the port comprises a luer fitting or a syringe fitting (Vasko, Fig. 3).  
Re Claim 15, the modified Vasko discloses a main housing integrally formed with the diverter housing (Vasko , Fig. 8) and having a first protrusion connected to the upper portion of the fluid line (close to 310, Fig. 4 of Vasko), and a second protrusion connected to the lower portion of the fluid line (close to 115b, Fig. 4 of Vasko), the main housing and the first and second protrusions being parallel with the fluid line (Fig. 4 of Vasko), and a longitudinal axis of the diverter housing being offset at an angle from the main housing and first and second protrusions (the axis of syringe port, Fig. 3 and 325 of Fig. 4 of Vasko).  
Re Claim 16, Vasko discloses a method (Fig. 1a-9), comprising: providing a flow control valve housing  (330, Fig. 2) configured to be positioned between an upper portion of a fluid line ( 115b, Fig. 3) and a lower portion of a fluid line (320, Fig. 3), the flow control valve housing comprising a first elongated housing (330) and a second elongated housing (325) offset from the first elongated housing by an angle (Fig. 8), the first elongated housing having an upper port for connecting to the upper portion of the fluid line (Figs. 3-8), and a lower port (Figs. 3-8), for connecting to the lower portion of the fluid line (Fig. 3), the second elongated housing (325)  comprising a lower end and an upper end extending away from the lower end and the fluid line (Fig. 8) to a syringe port located in the upper end (to the syringe, Fig. 3, Fig. 8); providing a sliding valve member (810) within the second elongated housing (Fig. 8) and configured to slide from a first position (no syringe attached, ¶0336, second state), at which the sliding valve member is positioned within first elongated housing to form a first fluid pathway between the upper portion and the lower portion of the first elongated housing (¶0036), to a second position (first state as the syringe is attached, ¶0037), at which the first fluid pathway is blocked and the sliding valve member is positioned to form a second fluid pathway between the upper portion of the fluid line and the syringe port (¶0037), but it fails specifically disclose a first opening through the sliding member and the first fluid pathway is through the first opening and a second opening through the sliding valve member to form a second pathway. 
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a sliding valve member (52, Fig. 2a, Fig. 2b) capable to: allow fluid to flow along a first fluid pathway through a first opening (130) in a first portion (Fig. 2a) to the patient interface (64) when the syringe port is free of a syringe (Fig. 2d, syringe 78 is not pushing the sliding valve member); and prevent fluid from flowing along the first fluid pathway when a syringe is attached at the syringe port (Fig. 2c, the syringe 78 pushes the side of the valve 102 against the spring 140, to displace 130 with pump 12 exit line 20) which allow a second fluid flow through a second opening (120, 60, Fig. 2b-2c) from the syringe (78) to pump (12) as the syringe is attached and pushes the sliding member (Fig. 2b-2c).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vasko so that a first opening through the sliding member and the first fluid pathway is  through the first opening and a second opening through the sliding valve member to form a second pathway as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
  Re Claim 17, Vasko fails to disclose wherein the second fluid pathway comprises a first portion that extends from the syringe port toward the first elongated housing along a longitudinal axis of the second housing, and a second portion fluidly coupled to the first portion and that curves away from the first portion and away from the longitudinal axis of the second elongated housing to fluidly couple to the upper port of the first elongated housing and form the second fluid pathway when the sliding valve member is in the second position.  
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a sliding valve member (52, Fig. 2a, Fig. 2b) and wherein the second fluid pathway comprises a first portion that extends from the syringe port toward the first elongated housing along a longitudinal axis of the second housing (120 section), and a second portion fluidly coupled to the first portion and that curves (turn from 120 and 60) away from the first portion and away from the longitudinal axis of the second housing to fluidly couple to the upper port of the first elongated housing and form the second fluid pathway when the sliding valve member is in the second position (Fig. 2b-2c).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve of Vasko so that the second fluid pathway comprises a first portion that extends from the syringe port toward the first elongated housing along a longitudinal axis of the second housing, and a second portion fluidly coupled to the first portion and that curves away from the first portion and away from the longitudinal axis of the second elongated housing to fluidly couple to the upper port of the first elongated housing and form the second fluid pathway when the sliding valve member is in the second position as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).

Re Claim 18, Vasko fails to disclose wherein the lower end of the second housing comprises a spring, wherein the spring is configured to engage the sliding valve member to cause the sliding valve member to be positioned in the first position when a syringe is not engaged with the syringe port, and to compress when the sliding valve member is moved toward the lower end responsive to a coupling of a syringe with the syringe port.  
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a sliding valve member (52, Fig. 2a, Fig. 2b) and wherein a spring (140, ¶0028) disposed within the lower end of the y-port housing (50) opposite the syringe port (Fig. 2b) and the upper end of the y-port housing (72), wherein the spring is configured to engage the sliding valve member to cause the sliding valve member to be positioned in the first position (Fig. 2A-2D, ¶0028) when a syringe is not engaged with the syringe port (Fig. 2a), and to compress when the sliding valve member is moved toward the lower end responsive to a coupling of a syringe with the syringe port (Fig.2b-2c), wherein the coupling of the syringe with the syringe port causes the sliding valve member to be compressed against the spring to move the sliding valve member to the second position whereby the second fluid pathway is formed (Fig. 2b), and a decoupling of the syringe from the syringe port causes the sliding valve member to retract due to extension of the spring to move to the first position whereby the first fluid pathway is formed (Fig. 2d).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vasko to include a spring to the valve so that the lower end of the second housing comprises a spring, wherein the spring is configured to engage the sliding valve member to cause the sliding valve member to be positioned in the first position when a syringe is not engaged with the syringe port, and to compress when the sliding valve member is moved toward the lower end responsive to a coupling of a syringe with the syringe port as taught by Anderson for the purpose of  using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
Re Claim 19, Vasko discloses  coupling a syringe with the syringe port (Fig. 3), but it fails to disclose the syringe coupling is causing the sliding valve member to compress the spring and move to the second position whereby the second fluid pathway is formed; and decoupling of the syringe from the syringe port, and causing the sliding valve member to retract from the second position and move to the first position due to extension of the spring whereby the first fluid pathway is formed. 
However, Anderson discloses a fluid delivery system (Fig. la), wherein the flow control valve (14) has a sliding valve member (52, Fig. 2a, Fig. 2b) and wherein a spring (140, ¶0028) disposed within the lower end of the y-port housing (50) opposite the syringe port (Fig. 2b) and the upper end of the y-port housing (72), wherein the spring is configured to engage the sliding valve member to cause the sliding valve member to be positioned in the first position (Fig. 2A-2D, ¶0028) when a syringe is not engaged with the syringe port (Fig. 2a), and to compress when the sliding valve member is moved toward the lower end responsive to a coupling of a syringe with the syringe port (Fig.2b-2c), wherein the syringe coupling is causing the sliding valve member to compress the spring and move to the second position whereby the second fluid pathway is formed (Fig. 2b); and decoupling of the syringe from the syringe port, and causing the sliding valve member to retract from the second position and move to the first position due to extension of the spring whereby the first fluid pathway is formed (Fig. 2d).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vasko to include a spring to the valve so that the syringe coupling is causing the sliding valve member to compress the spring and move to the second position whereby the second fluid pathway is formed; and decoupling of the syringe from the syringe port, and causing the sliding valve member to retract from the second position and move to the first position due to extension of the spring whereby the first fluid pathway is formed as taught by Anderson for the purpose of using an art recognized valve controlling mechanism and selectivity adjusting the flow of the fluid to desired flow line (Anderson, ¶0031, wherein the sliding valve member and spring mechanisms replaces the sliding member of Vasko).
 Re Claim 20, the modified Vasko discloses coupling the flow control valve housing to a fluid line (Fig. 1 of Vasko); and the fluid line to an IV set (Fig. 1 of Vasko).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            /Lauren P Farrar/Primary Examiner, Art Unit 3783